Title: From George Washington to John Hancock, 22 September 1776
From: Washington, George
To: Hancock, John



Sir
Camp near Kingsbridge Sept. 22d 1776

I had flattered myself that the Congress would before this Time have forwarded the amended Articles for the Government of the Army. But as they have not I think it my indispensable Duty to lay before them the Necessity, the absolute Necessity of forming an Article against plundering, marauding & burning of Houses—such a Spirit has gone forth in our Army that neither

publick or private Property is secure—Every Hour brings the most distressing Complaints of the Ravages of our own Troops who are become infinitely more formidable to the poor Farmers & Inhabitants than the common Enemy. Horses are taken out of the Continental Teams—The Baggage of Officers & the Hospital Stores, even the Quarters of General Officers are not exempt from Rapine.
Some severe & exemplary Punishment to be inflicted in a summary Way must be immediately administered, or the Army will be totally ruined—I must beg the immediate Attention of Congress to this Matter as of the utmost Importance to our Existence as an Army. I am Sir, with due Respect Your most Obed. & very Hbble Servt

Go: Washington

